MR. JUSTICE HODGES
delivered the opinion of the Court.
Mr. Spiegel, you stand before this court today to be censured for your conduct in representing a client in a manner which was contrary to the high standards which are required of lawyers under the rules of this court.
A former client filed a complaint against you alleging that you had recovered over $5,000 in a series of payments in connection with a claim she had against a Dallas, Texas corporation and its president. It is alleged that you failed to notify this client of the payments as received; that you commingled these funds with your personal funds; that you failed to render an appropriate accounting to your client; and that this client had to seek other counsel to recover these funds from you. The complaint also alleged that when you finally rendered an accounting, the attorney fee *170which you attempted to charge this client and withhold from the funds remitted was excessive.
This complaint was referred to the grievance committee of this court. It held a hearing at which you and the complainant tesified. The grievance committee thereupon made several findings of fact and concluded that you had commingled the funds of your client with your own; that you failed to notify her of the receipt of these funds; that you failed to render an appropriate accounting to your client; and that the attorney, fee which you attempted to charge was unconscionable. Each of these derelictions is in violation of the Code of Professional Responsibility.
We have noted the exceptions filed by you to the report of the grievance committee. We reject them and adopt the findings of fact and conclusions reached by our grievance committee. We also adopt its recommendation that you be administered a public censure in connection with the matters above described, and that all costs of this proceeding be assessed against you. In making its recommendation, the grievance committee has taken note of the fact that you have previously received a private censure from this court.
Mr. Spiegel, you are publicly censured for. your dereliction of duty to your former client. You are also solemnly warned that any repetition of such conduct by you in representing any client, or any other breach of your duty as a lawyer, will be cause for the imposition of a more severe disciplinary sanction. We sincerely hope and trust that it will never again be necessary for this court to discipline you.
You are assessed the costs in this case in the sum of $559.92 and you are directed to pay this amount into the registry of this court within 90 days.